Citation Nr: 0820058	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-28 007	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel  


INTRODUCTION

The veteran had active duty military service from August 1964 
to August 1968.  
He also served in the National Guard from November 1976 to 
January 2004, including on annual active duty for training 
(ACDUTRA) at various times from December 1976 to December 
1993.  

This appeal to the Board of Veterans Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

As support for his claims, the veteran testified at a hearing 
in March 2008 before the undersigned Veterans Law Judge (VLJ) 
of the Board.  During the hearing, the veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(a) (2007).

Another preliminary point worth mentioning is that, in his 
September 2004 and January 2005 notices of disagreement 
(NODs), the veteran raised an additional claim that he had 
not previously made or been adjudicated - for service 
connection for tinnitus.  So this additional is referred to 
the RO for appropriate development and consideration.  The 
Board does not have jurisdiction to consider it, even in a 
remand, because the RO has not considered it in the first 
instance, much less denied it, followed by the initiation of 
a timely appeal to the Board by the veteran.  See 38 C.F.R. § 
20.200 (2007).  See, too, Godfrey v. Brown, 7 Vet.App. 398 
(1995) (the Board does not have jurisdiction over an issue 
not yet adjudicated by the RO).  

The Board is remanding the claim for service connection for 
bilateral hearing loss to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.  However, the Board is going ahead and 
deciding the claims for the bilateral knee disorder.




FINDING OF FACT

There is competent and credible evidence indicating the 
veteran has left and right knee disorders that date back to 
his military service from 1976 to 1993, while on ACDUTRA.


CONCLUSIONS OF LAW

1.  The veteran's left knee disorder was incurred in service.  
38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).  

2.  The veteran's right knee disorder was incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance for the claims for service connection for left and 
right knee disorders because these claims are being granted, 
regardless.  See, e.g., 38 C.F.R. § 20.1102 (2007) (harmless 
error).  



Governing Laws and Regulations for Service Connection

Under the applicable law, a "veteran" is an individual who 
served in the active military, naval, or air service, and who 
was discharged or released there from under conditions other 
than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); 
see also Harris v. West, 13 Vet. App. 509 (2000).

The term "active military, naval, or air service" includes 
active duty (AD) and any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury, but not disease, incurred or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(22), 
101(24), 1110, 1131; 38 C.F.R. §§ 3.6(a), 3.303(a); see also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc), 
rev'd on other grounds, D'Amico v. West, 12 Vet. App. 264 
(1999)); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Brooks v. Brown, 5 Vet. App. 484 (1994).

ACDUTRA is, among other things, full-time duty in the Armed 
Forces performed by Reserves for training purposes or by 
members of the National Guard of any state.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(1).

Where a veteran who served for 90 days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops arthritis to a compensable degree of at least 
10 percent within one year of separation from service, the 
condition may be presumed to have been incurred in service 
even though there is no evidence of the disease during the 
period of service.  This presumption, however, is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Also, the presumption of service connection for a disorder 
manifested within a specified presumptive period after 
service applies only to periods of active duty.  See Paulson 
v. Brown, 7 Vet. App. 466 (1995).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b) 
(2007).  See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  This evidence must be 
medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 3.102



Analysis

The veteran contends that he incurred left and right knee 
disorders during periods of ACDUTRA in the National Guard 
from December 1976 to December 1993, as a result of his knees 
repeatedly banging against the equipment in the tanks he 
operated as part of his National Guard military occupational 
specialty (MOS) as tank gunnery personnel.  See the 
transcript of his March 2008 hearing testimony at pages 6-8.  
He also says he sustained a left knee contusion (bruise) 
during a tank exercise in August 1984 while on ACDUTRA.  See 
DA Form 2173, Line of Duty determination.  

As mentioned, active military, naval, or air service includes 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2007).  ACDUTRA is, among other 
things, full-time duty in the Armed Forces performed by 
Reserves for training purposes or by members of the National 
Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c)(1) (2007).  Active military, naval, or air 
service also includes any period of INACDUTRA during which 
the individual concerned was disabled or died from an injury, 
albeit not disease, incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

With this in mind, the Board has considered the veteran's 
service medical and personnel records for his ACDUTRA service 
since that is when he alleges sustaining the repeated trauma 
to his knees.

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is proof of the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).

The May 2004 and June 2005 VA examiners, both relying on the 
same X-ray report from May 2004, confirmed in their diagnoses 
that the veteran has bilateral degenerative arthritis in his 
knees, status post bilateral partial meniscectomies.  
It is clearly established, then, that he has a current 
bilateral knee disability.  Consequently, the determinative 
issue is whether this current bilateral knee disability is 
somehow attributable to his military service - and, in 
particular, to the injuries he mentions.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the Court 
rejected a medical opinion as "immaterial" where there was no 
indication the physician had reviewed the claimant's service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis.  See also Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying disorder can be no 
better than the facts alleged by the veteran).  VA is also 
free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Owens v. Brown, 
7 Vet. App. 429 (1995).  

Here, there is competent medical evidence of record 
establishing the required nexus (i.e., etiological link) 
between the current degenerative arthritis in the veteran's 
knees and his military service.  Boyer, 210 F.3d at 1353; 
Maggitt v. West, 202 F.3d at 1375.  Specifically, the June 
2005 VA examiner determined "the consequence of service as 
likely as not resulted in the erosion of cartilage over the 
course of time in both knees," and that the "incident 
involving the left knee in the service resulted in more focal 
symptomatology."  This opinion is entitled to a lot of 
probative weight 


because it is based on a personal examination of the veteran, 
review of knee X-rays, interview of the veteran, and 
independent review of the record - including his service 
medical records (SMRs).  It therefore has the proper factual 
foundation.  See Elkins, 5 Vet. App. at 478; Owens, 7 
Vet. App. 429; and Swann, 5 Vet. App. at 233.  The May 2005 
VA examiner also offered a statement relating the veteran's 
arthritic knee pain to his military service.  

The veteran's MOS during his National Guard ACDUTRA service 
was as part of a tank gunnery, as he alleges, exposing him to 
potential repeated banging against his knees while riding 
inside the tanks.  The National Guard provided corroborating 
evidence of this in its determination that his left knee 
injury in August 1984 occurred during ACDUTRA, in the line of 
duty while riding in a tank.  See August 2003 DA Form 2173; 
see also his August 2005 supporting statement and August 2005 
buddy statement.  Moreover, there is private medical evidence 
corroborating the VA examiner's medical nexus opinions, 
lending further credence to the suggestion that he likely 
suffered erosion of his knee cartilage from tank riding 
injuries to both his knees during his ACDUTRA that eventually 
resulted in the currently diagnosed degenerative joint 
disease (i.e., arthritis) of both the left and right knees.  
He developed a meniscus tear first in his left knee, as 
revealed by a December 1991 MRI, followed by a partial 
meniscectomy of cartilage in that knee during arthroscopy in 
February 1992.  And an April 2003 another MRI revealed he 
also had developed a degenerative tear of his right knee 
meniscus, in fact noting "recurrent tearing," suggestive of 
repeated injuries to his knees from ACDUTRA tank training.  
He required a partial meniscectomy of the cartilage in his 
right knee during arthroscopy in October 2003, just as he 
earlier had for his left knee.  His doctors have confirmed 
that this type of trauma, and the surgery that followed, is 
suggestive of the tank injuries he claims that, in turn, 
would erode knee cartilage.  There is no evidence of any 
intercurrent injury or other factor, such as advancing age, 
which alternatively could explain the veteran's current 
bilateral knee disability.  Ultimately, his knee pain 
necessitated that he be placed on permanent physical profile 
in February 2003, citing his bilateral knee arthritis as a 
major reason.  



Accordingly, resolving all reasonable doubt in his favor, the 
Board concludes that the evidence is sufficient to support 
granting service connection for left and right knee 
disabilities, specifically bilateral degenerative arthritis 
of the knees, status post bilateral partial meniscectomies.  
38 U.S.C.A. § 5107(b); 38 CFR § 3.102.  The appeal is granted 
as to these claims.  The precise nature and extent of this 
disorder is not at issue before the Board at this time.  The 
RO will make this determination regarding the severity of the 
disability and, if the veteran is dissatisfied with it, he 
may appeal for higher initial ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  See also Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  


ORDER

Service connection for a left knee disorder is granted.  

Service connection for a right knee disorder also is granted.  


REMAND

Before addressing the merits of the remaining claim for 
bilateral hearing loss, the Board finds that additional 
development of the evidence is required.  

The veteran contends he incurred bilateral hearing loss 
during his active duty service in the Air Force from acoustic 
trauma.  He says that his MOS, as a supply warehouse 
specialist, involved excessive noise exposure to planes for 
monthly operational readiness inspections.  He additionally 
asserts a continuing history of acoustic trauma from noise 
exposure of tank firing during his subsequent ACDUTRA service 
from December 1976 to December 1993, in his MOS in the 
National Guard as a member of a tank gunnery.  See March 2008 
personal hearing transcript at pages 5-6; see also his August 
2005 supporting statement and August 2005 buddy statement.  

First, the RO must send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter that is compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability..  

Second, a VA examination and opinion are needed to determine 
whether the veteran currently has sufficient bilateral 
hearing loss to be considered a disability according to VA 
standards.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

If it is determined the veteran has sufficient hearing loss 
to satisfy these threshold minimum requirements of 38 C.F.R. 
§ 3.385 to be considered a disability by VA standards, then a 
medical opinion is also needed to determine whether his 
current hearing loss is attributable to his military service, 
and in particular, to his 17 years of ACDUTRA service from 
December 1976 to December 1993.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4)(i).  

Concerning this, the veteran's SMRs for his active duty in 
the Air Force do not mention any hearing loss problems or 
acoustic trauma or treatment.  This includes his separation 
examination from the Air Force in 1968, which was negative 
for any hearing loss problems.  There is also no indication 
of continuing history of private or VA treatment for any 
hearing loss problems immediately after separation from the 
Air Force in 1968.  As well, he had no indications of hearing 
loss during his December 1976 National Guard entrance 
examination.  However, during the course of his National 
Guard service over the next several years, from 1976 to 1993, 
he clearly engaged in ACDUTRA tank training that would have 
exposed him to especially loud noises.  And there are SMRs 
from the National Guard indicating he may have been 
experiencing hearing loss as a result of his ACDUTRA service.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As 
mentioned, according to VA standards, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2007).

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, although a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 must be 
currently present, and service connection is possible if such 
current hearing loss disability can be adequately linked to 
service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley, 5 Vet. App. at 159.  

Significantly, periodic physical examinations by the National 
Guard revealed that the veteran began to experience hearing 
loss at levels sufficient for service connection beginning in 
1988, and continuing throughout the 1990s until his 
separation from the National Guard in 2004.  See Hensley, 5 
Vet. App. at 157; Ledford, 3 Vet. App. at 89.  It is unclear, 
however, whether this developing hearing loss is attributable 
to noise exposure during his ACDUTRA service, or his prior 
active duty in the Air Force, or instead from factors 
unrelated to his military service during either active duty 
or ACDUTRA.

The evidence of record contains conflicting medical opinions 
regarding the etiology of the veteran's bilateral hearing 
loss.  

Specifically, a November 2005 private physician's letter 
diagnosed bilateral hearing loss and offered an opinion 
supporting a linkage to the veteran's military service.  
After reviewing his previous audiograms and interviewing him, 
this doctor stated "[t]his certainly can be related to 
previous noise exposure and may present 20 years after the 
original exposure.  This could be related to his history of 
noise exposure in the military."  This opinion, however, is 
somewhat equivocal and vague and did not identify whether the 
military service referred to would be ACDUTRA periods or 
active duty during the Air Force.  And that examiner did not 
apparently conduct an independent hearing examination.  In 
the same vein, a May 2004 VA general medical examination 
offered another positive nexus opinion, but apparently based 
solely upon the veteran's reported history and without the 
use of audiogram puretone threshold testing.  

In contrast, a June 2004 VA audiology examiner conducted 
audiometric testing and reviewed the claims file for the 
veteran's pertinent medical and other history, although the 
opinion appeared to only address a possible nexus to active 
duty in the Air Force.  The examiner noted a history of noise 
exposure, including due to the veteran's work with the tank 
gunnery for the National Guard, but concluded that his 
hearing loss is "not due to his military career" based upon 
the presence of normal hearing at his Air Force active duty 
separation examination in 1968, and a late onset of tinnitus 
post-service.  But this opinion failed to assess whether 
there was any potential relation of the veteran's hearing 
loss to his more recent ACDUTRA service in the National 
Guard, which, although not year round, nonetheless lasted for 
several years.  So additional development is needed to 
address the conflict between these medical opinions of 
record, and each opinion's deficiencies in key respects.



Consequently, the exact nature and etiology of the veteran's 
bilateral hearing loss remains unclear.  Therefore, he needs 
to be reexamined for further medical comment concerning this, 
including determining whether his hearing loss is possibly 
the result of acoustic trauma from tank firing during several 
periods of ACDUTRA or plane engine noise during his prior 
active duty in the Air Force.
Based on the recent decision in McLendon, as there is 
presently insufficient competent medical evidence on file for 
the Board to decide this claim, a remand for a VA examination 
and opinion is required to determine the precise nature and 
etiology of his current bilateral hearing loss.  

Accordingly, the claim for bilateral hearing loss is REMANDED 
for the following development and consideration:

1.	Ask the veteran whether he has 
received any additional treatment for 
his hearing loss since August 2005, 
when the supplemental statement of 
the case (SSOC) was issued.  If he 
has, and the records are not already 
on file, obtain them.  

2.	Send the veteran another VCAA notice 
letter to comply with the recent 
Court case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  Specifically, 
this letter must advise him that a 
downstream disability rating and an 
effective date will be assigned if 
his service-connection claim for a 
bilateral hearing loss is granted.  



3.	Schedule the veteran for another VA 
examination to determine the nature 
and etiology of his current bilateral 
hearing loss.  He is hereby advised 
that failure to report for his 
scheduled VA examination, without 
good cause, may have adverse 
consequences on this claim.  
The examination should include any 
diagnostic testing or evaluation 
deemed necessary.  

The claims file, including a complete 
copy of this remand, must be made 
available for review of the veteran's 
pertinent medical and other history.  
The examination report must state 
whether this review was accomplished.  
Based on a comprehensive review of 
the claims file, specifically 
including SMRs from active duty in 
the Air Force and from subsequent 
National Guard service covering 
several years, as well as the current 
examination of the veteran, the 
examiner is asked to confirm whether 
the veteran has sufficient hearing 
loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to 
be considered a disability by VA 
standards.  If he does, then the 
examiner must also provide an opinion 
as to following:

(A)	Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
bilateral hearing loss 
disability is related to the 
veteran's period of active duty 
service in the Air Force from 
1964 to 1968?  He contends that 
his MOS as a supply warehouse 
specialist caused him to suffer 
noise exposure from planes for 
monthly operational readiness 
inspections during his four 
years of active military duty.  

(B)	Whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current 
bilateral hearing loss 
disability is related to the 
veteran's several periods of 
ACDUTRA service in the National 
Guard from 1976 to 1993?  He 
contends that his MOS of tank 
gunnery caused him to suffer 
noise exposure from tanks firing 
during his periods of annual 
ACDUTRA.  

In making these important 
determinations, the examiner should 
review the National Guard SMRs from 
1976 to 2003; active duty SMRs 
while serving in the Air Force from 
1964 to 1968; a November 2005 private 
physician's letter opining that there 
is a nexus between the veteran's 
current hearing loss and his military 
service; the report of a May 2004 VA 
general medical examination also 
offering another positive nexus 
opinion; and a June 2004 VA audiology 
examiner offering an opinion against 
etiology.  

The term "at least as likely as not" 
does not mean merely within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion 
such as causation is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.  

The examiner must discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on 
the findings on examination and 
information obtained from review of 
the record.  If the examiner is 
unable to provide the requested 
opinion, the examination report 
should so state.  

4.	Then readjudicate the remaining claim 
for bilateral hearing loss in light 
of any additional evidence received 
since the August 2005 SSOC.  If this 
remaining claim is not granted to the 
veteran's satisfaction, send him and 
his representative another SSOC and 
give them an opportunity to respond 
to it before returning the file to 
the Board for further appellate 
consideration of this remaining 
claim.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


